Exceptions overruled. The plaintiff was hurt when the wheel of a truck in which he was riding fell into a pit around a cellar window. The grating over the pit was loose. The truck was operated by a fellow servant in the employ of the uninsured defendant. The auditor found the operator negligent. That finding warranted the verdict for the plaintiff. That finding did not purport to be a mere conclusion from subsidiary facts found. But subsidiary *619facts and other evidence outside the report tended to support the general finding of negligence.
E. S. Searle & S. Keedy, for the defendant, submitted a brief.
No argument nor brief for the plaintiff.